Citation Nr: 1713842	
Decision Date: 04/27/17    Archive Date: 05/05/17

DOCKET NO.  10-38 390	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to service connection for a left shoulder disorder, to include as secondary to service-connected residuals from traumatic perforation of the left eardrum and/or service-connected residuals from shell fragment wound of the left arm and left antebrachial cutaneous area.

2.  Entitlement to a compensable rating prior to March 22, 2012 and in excess of 10 percent thereafter for maxillary sinusitis.

3.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States



ATTORNEY FOR THE BOARD

T. Carter, Counsel


INTRODUCTION

The Veteran served on active duty from January 1966 to January 1970.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.

In March 2011, the Veteran testified at a hearing before a Decision Review Officer (DRO).

In February 2013, the Board raised the issue of TDIU in connection with the claim on appeal for entitlement to a higher rating for bilateral hearing loss and, in part, remanded the issues on the title page for additional evidentiary development.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  The case has been returned to the Board for further appellate review.

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA electronic claims file, to include VA treatment records dated from March 2009 to November 2015.  Accordingly, any future consideration of the case should take into consideration the existence of these electronic records.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  


REMAND

Pursuant to the February 2013 Board remand, the AOJ obtained, in part, additional VA medical opinions for the issue of entitlement to service connection for a left shoulder disorder on a secondary basis due to and aggravated by the service-connected residuals from traumatic perforation of the left eardrum.  Subsequently, the Veteran's representative indicated the Veteran's current left shoulder disorder may be due to or aggravated by the service-connected residuals from shell fragment wound of the left arm and left antebrachial cutaneous area.  Review of the record does not show an attempt has been made to obtain a VA medical opinion for this issue on a secondary basis due to these additional identified service-connected residuals.  The Board notes that the direct service connection nexus opinion contained in a VA examination report dated in March 2012 does not contain sufficient information to evaluate the claim on a secondary service connection basis.  When VA undertakes to provide a VA medical opinion, it must ensure that the examination and/or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  As a result, the Board finds that additional VA medical opinions are needed for the Board to properly adjudicate the issue of entitlement to service connection for a left shoulder disorder.

Next, a remand is required to ensure there is a complete record upon which to decide the issue of entitlement to a compensable rating prior to March 22, 2012 and in excess of 10 percent thereafter for maxillary sinusitis.  VA has a duty to make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the claim for the benefits sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 2014); 38 C.F.R. § 3.159 (2016); Barr, 21 Vet. App. at 312.  During the course of the appeal, the Veteran was afforded VA examinations for the sinuses in March 2008, February 2009, and March 2012.  Since the March 2012 examination, VA treatment records document the Veteran's ongoing treatment for allergic rhinitis and nasal congestion, and the Veteran's representative reported in a March 2017 written brief that sinusitis is worse than the current 10 and 20 percent disability ratings.  In light of these findings, which were not noted at the March 2012 VA examination, additional development is needed to properly adjudicate the appeal.

Lastly, as noted in the February 2013 Board remand, the issue of a TDIU was raised as due to service-connected bilateral hearing loss.  Subsequently, the Veteran's representative reported in the March 2017 written brief noted the Veteran argues that the totality of his disabilities affect his ability to obtain and sustain gainful employment.  While the Board remands the issues of service connection for a left shoulder disorder and higher ratings for maxillary sinusitis, those decisions may impact the claim for a TDIU.  As such, these issues are inextricably intertwined.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).

Accordingly, the case is REMANDED for the following actions:

1.  Obtain and associate with the claims file any outstanding VA treatment that have not already been associated with the claims file dated November 2015 forward.

2.  After completing the foregoing development and associating all additional records with the claims file, obtain additional VA medical opinions for the Veteran's left shoulder disorder.  If the examiner concludes that another examination is required, such should be provided.  The entire claims file should be made available to and be reviewed by the examiner, and it should be confirmed that such records were available for review.  An explanation and rationale for the opinions expressed must be provided.

The VA physician should provide opinions as to the following: (a) whether it is at least as likely as not (50 percent or greater probability) that the Veteran's left shoulder disorder is proximately due to or the result of his service-connected residuals from shell fragment wound of the left arm and/or left antebrachial cutaneous area; and (b) whether it is at least as likely as not that the Veteran's left shoulder disorder is aggravated beyond its natural progression by his service-connected residuals from shell fragment wound of the left arm and/or left antebrachial cutaneous area.

Note: the term "aggravation" is defined for legal purposes as a chronic or permanent worsening of the underlying condition versus a temporary flare-up of symptoms, beyond its natural progression.  

3.  Schedule the Veteran for the appropriate VA examination for his service-connected maxillary sinusitis.  The examiner is to be provided access to documents in the VBMS and Virtual VA files.  The examiner must specify in the report that these records have been reviewed.  The examiner must determine the current severity of the Veteran's service-connected maxillary sinusitis.  A complete rationale for any opinions expressed must be provided.

4.  The AOJ may decide to pursue further development of the Veteran's employment history during the appeal period since February 2008 and/or to obtain additional medical evidence or a medical opinion, as deemed necessary.

5.  Then, the AOJ should review the examination report(s) and medical opinions to ensure that the requested information was provided.  If any report or opinion is deficient in any manner, the AOJ must implement corrective procedures.

6.  Then, readjudicate the claims.  If any decision is adverse to the Veteran, issue a Supplemental Statement of the Case and allow the applicable time for response.  Then, return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




